Citation Nr: 0329394	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a back disorder as 
secondary to pes planus.  

3.  Entitlement to service connection for hypertension as 
secondary to pes planus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Return the claims file to the examiner who 
conducted the September 2001 examination.  If that 
examiner is no longer available, the claims file 
should be forwarded to the appropriate specialist.  
The examiner(s) should conduct the following:  A 
foot disabilities examination to ascertain the 
nature and etiology of bilateral foot disability 
claimed as pes planus.  Send the claims folder to 
the examiner(s) for review.  The claims file and a 
separate copy of this memo must be made available 
to the examiner for review prior and pursuant to 
conduction and completion of the examination.  The 
examiner must annotate the examination report that 
the claims file was in fact made available for 
review in conjunction with the examination.  Any 
further indicated special studies should be 
conducted.  The physician(s) should review the 
claims file, with special attention to the service 
medical records and the evidence submitted since 
the most recent VA examination of September 2001 
and address the following questions:
Is it at least as likely as not that the veteran's 
foot disorder had its initial onset during active 
duty or if pre-existing service was aggravated 
thereby?  Any opinions expressed by the examiner 
must be accompanied by a complete rationale.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examination(s):  VA 
examination(s) conducted by an appropriate 
specialist(s) to ascertain the nature and etiology 
of any back disorder and hypertension.   Send the 
claims folder to the examiner(s) for review.  The 
claims file and a separate copy of this memo must 
be made available to the examiner for review prior 
and pursuant to conduction and completion of the 
examination.  The examiner must annotate the 
examination report that the claims file was in fact 
made available for review in conjunction with the 
examination.  Any further indicated special studies 
should be conducted.  The examiner(s) should review 
the veteran's complete military and medical 
history, and answer the following questions:

Is it at least as likely as not that any back 
disability and/or hypertension disability (if 
found) are causally related to pes planus.  If no 
direct causal relationship is determined to exist, 
the examiner(s) must express an opinion as to 
whether a back disorder and/or hypertension is/.are 
aggravated by pes planus.  If such aggravation is 
determined to exist, the examiner(s) must address 
the following medical issues:

(1) The baseline manifestations of which are due to 
the effects of a back disorder and hypertension;

(2) The increased manifestation which, in the 
opinion of the examiner(s), are due to pes planus 
based on medical considerations; and

(3) The medical considerations supporting an 
opinion that increased manifestations of a back 
disorder and hypertension are proximately due to 
pes planus.

Any opinions expressed by the examiner(s) must be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





